Citation Nr: 1733640	
Decision Date: 08/17/17    Archive Date: 08/23/17

DOCKET NO.  12-04 888A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a compensable disability rating for bilateral hearing loss prior to November 21, 2011, and higher than 10 percent from November 21, 2011, and higher than 20 percent from February 5, 2015.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. McPhaull, Counsel
INTRODUCTION

The Veteran had active service from December 1970 to November 1974.

This matter comes before the Board of Veterans' Appeals (Board) from a September 2011 rating decision of the above Department of Veterans Affairs (VA) Regional Office (RO), which denied a compensable evaluation.  In a February 2012 rating decision, the RO increased the evaluation to 10 percent effective November 21, 2011.

The Veteran testified in September 2012 before the undersigned Veterans Law Judge at a Travel Board hearing at the above VARO; a transcript is of record.

In December 2014 this matter was remanded for further development, to include obtaining a contemporaneous examination.  In a March 2015 rating decision, the RO increased the evaluation to 20 percent effective February 5, 2015.  Because the increased rating assigned to the Veteran's service-connected bilateral hearing loss is not the maximum rating available for this disability, this claim remains in appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993).

The Board observes that a September 2013 rating decision denied, in part, service connection for sinusitis.  The Veteran disagreed with the decision and the RO issued a statement of the case in April 2017.  The Veteran has not filed a substantive appeal and this issue is not before the Board at this time.

As a final preliminary matter, the Veteran was previously represented by the Disabled American Veterans; however, in October 2015, he appointed the Texas Veterans Commission as his representative.  See October 2015 VA Form 21-22.






FINDINGS OF FACT

1.  From the July 2011 claim for increase to the November 21, 2011 private evaluation, the Veteran's bilateral hearing loss was manifested by Level II hearing for the right ear and Level II hearing for the left ear.

2.  From November 22, 2011 to February 4, 2015, the Veteran's bilateral hearing loss was manifested by Level IV hearing for the right ear and Level V hearing for the left ear.

3.  From February 5, 2015, the Veteran's bilateral hearing loss is manifested by Level VI hearing for the right ear and Level V hearing for the left ear.


CONCLUSIONS OF LAW

1.  Prior to November 21, 2011, the criteria for a compensable disability rating for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.85, 4.86 Diagnostic Code (Code) 6100 (2016).

2.  From November 21, 2011 to February 4, 2015, the criteria for a disability rating in excess of 10 percent for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.85, 4.86 Code 6100 (2016).

3.  From February 5, 2015, the criteria for a disability rating in excess of 20 percent for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.85, 4.86 Code 6100 (2016).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Neither the Veteran, nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

II.  Merits

The Board has carefully reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting its decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  The Board's analysis below focuses specifically on the elements needed to substantiate the claims, and the evidence that the record shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate rating codes identify the various disabilities.  38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability is resolved in favor of the veteran.  38 C.F.R. § 4.3. 

Where entitlement to compensation has been established and an increase in the disability rating is at issue, the present level of disability is of primary concern. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, staged ratings may be assigned for separate periods of time.  Hart v. Mansfield, 21 Vet. App. 505 (2007) (noting that staged ratings are appropriate whenever the factual findings show distinct time periods in which a disability exhibits symptoms that warrant different ratings).  When adjudicating an increased rating claim, the relevant time period for consideration is the time period beginning one year before the claim was filed.  Hart, 21 Vet. App. at 509.

In assessing the credibility of the evidence, the Board may properly consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the Veteran.  Caluza v. Brown, 7 Vet. App. 498, 511   (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  The Board may also consider the effect of self-interest.  Pond v. West, 12 Vet. App. 341, 345 (1999).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).
Ratings of hearing loss range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of speech discrimination tests combined with the average hearing threshold levels as measured by pure tone audiometry tests in the frequencies 1000, 2000, 3000, and 4000 cycles per second.  To rate the degree of disability for service-connected hearing loss, the Rating Schedule has established eleven auditory acuity levels, designated from level I, for essentially normal acuity, through level XI, for profound deafness.  38 C.F.R. § 4.85(h), Table VI.  In order to establish entitlement to a compensable rating for hearing loss, it must be shown that certain minimum levels of the combination of the percentage of speech discrimination loss and average pure tone decibel loss are met.  The assignment of disability ratings for hearing impairment is derived by a mechanical application of the Rating Schedule to the numeric designations assigned after audiometric evaluations are rendered. Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

The criteria for rating hearing impairment use controlled speech discrimination tests (Maryland CNC) together with the results of pure tone audiometry tests.  These results are then charted on Table VI, Table VIA in exceptional cases as described in 38 C.F.R. § 4.86, and Table VII, as set out in the Rating Schedule.  38 C.F.R. § 4.85.  An exceptional pattern of hearing loss occurs when the pure tone threshold at 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more, or when the pure tone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz. 38 C.F.R. § 4.86.

The Veteran's bilateral hearing loss has been service-connected since February 2010.  In July 2011, he submitted his claim for an increase rating.  On September 2011 VA audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
35
40
65
80
LEFT
35
35
40
75
90

Speech audiometry revealed speech recognition ability of 90 percent in the right ear and of 92 percent in the left ear.  Utilizing the numbers set forth above, the examiner found that the Veteran's average right ear decibel loss was 55dB.  She also found that the left ear decibel loss was 60dB.  The examiner noted the Veteran's sensorineural hearing loss (SNHL).  

The examination did not demonstrate an exceptional pattern of hearing loss.  Additionally, utilizing Table VI listed in 38 C.F.R. § 4.85, the above audiological findings show Level II hearing acuity in the right ear and Level II hearing acuity in the left ear.  Using Level II hearing and Level II hearing findings under Table VII in 38 C.F.R. § 4.85, warrant a 0 percent rating. 

In a September 2011 statement, the Veteran indicated that he has a real hard time with conversations and the hearing the television.  Several statements from various relatives also reiterate the Veteran's contentions of difficulty hearing in conversations.

The Veteran was examined by a private audiologist in November 2011.  During the audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT

45
45
75
80
LEFT

40
50
75
95

Speech audiometry revealed speech recognition ability of 76 percent in the right ear and of 72 percent in the left ear.  Utilizing the numbers set forth above, the examiner found that the Veteran's average right ear decibel loss was 61dB.  She also found that the left ear decibel loss was 65dB.  The examiner noted the Veteran's SNHL.  

The examination did not demonstrate an exceptional pattern of hearing loss.  Additionally, utilizing Table VI listed in 38 C.F.R. § 4.85, the above audiological findings show Level IV hearing acuity in the right ear and Level V hearing acuity in the left ear.  Using Level IV hearing and Level V hearing under Table VII in 38 C.F.R. § 4.85, these findings warrant a 10 percent rating.

During the September 2012 Board hearing, the Veteran testified that he chose to retire from the police force because it was becoming more difficult to hear.

The Veteran submitted additional private audiological evaluation audiogram results from a November 2014 evaluation that show his hearing had increased in severity since the prior audiogram of record from November 2011.  The Board noted however in its December 2014 remand, the November 2014 test results did not include a controlled speech discrimination test (Maryland CNC) and did not indicate that a speech discrimination test would be inappropriate due to language difficulties or inconsistent speech discrimination scores.  Therefore, the test results were not sufficient for adjudication purposes.  See 38 C.F.R. § 4.85 (2016).  The Board found that a contemporaneous examination was needed.

As noted, the Board remanded this issue in December 2014 for a contemporaneous VA audiological evaluation.  Pursuant to the remand, the Veteran was examined in February 2015.  During the evaluation, pure tone thresholds, in decibels, were as follows:



HERTZ



500
1000
2000
3000
4000
RIGHT
50
45
50
85
90
LEFT
50
50
55
90
105

Speech audiometry revealed speech recognition ability of 72 percent in the right ear and 78 percent in the left ear.  Utilizing the numbers set forth above, the examiner found that the Veteran's average right ear decibel loss was 68dB.  She also found that the left ear decibel loss was 75dB.  The Veteran reported that he experiences significant difficulty hearing and understanding in background noise.  The examiner noted the Veteran's SNHL.  

The examination did not demonstrate an exceptional pattern of hearing loss.  Additionally, utilizing Table VI listed in 38 C.F.R. § 4.85, the above audiological findings show Level VI hearing acuity in the right ear and Level V hearing acuity in the left ear.  Using Level VI hearing and Level V hearing under Table VII in 38 C.F.R. § 4.85, these findings warrant a 20 percent rating.

Based on the results of the audiological evaluations discussed above, and in the absence of any additional medical evidence showing a more severe hearing disability, the Veteran's hearing loss has not approximated the criteria for a compensable rating prior to November 21, 2011, and in excess of 10 percent evaluation from November 22, 2011 to February 4, 2015, and in excess of 20 percent from February 5, 2015.  Although the Board sympathizes with the Veteran's belief that he should be assigned a compensable rating prior to November 21, 2011, and ratings in excess of 10 and 20 percent from November 21, 2011 and February 5, 2015 respectively, on the basis that his hearing loss has increased in severity, the Board's decision is based on the results of the audiology studies of record.  See Lendenmann v. Principi, 3 Vet App. 345 (1992).  Thus, the assignment of ratings in excess of the 0, 10, and 20 percent ratings is not warranted.

To the extent that the Veteran contends that his hearing loss is more severe than the ratings that are currently assigned, the Board observes that the Veteran, while competent to report that he has difficulty hearing, is not competent to report that his hearing acuity is of sufficient severity to warrant increased compensation under VA's tables for rating hearing loss disabilities because such an opinion requires medical expertise (training in evaluating hearing impairment), which he has not been shown to have.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331(Fed. Cir. 2006); Charles v. Principi, 16 Vet. App. 370 (2002); Woehlaert v. Nicholson, 21 Vet. App. 456 (2007). 

Despite the foregoing, the Board acknowledges the Veteran's report regarding the severity of his bilateral hearing loss, to include difficulty understanding conversational speech, especially in adverse listening environments; as well as difficulty with hearing the television.  After considering, however, such contentions as to the effects of the disability on his daily life, the Board finds that the criteria for additional compensation other than that to which he was found to be entitled above are not met.  See Lendenmann, supra.  The above determination is based upon consideration of pertinent provisions of VA's rating schedule.  That schedule includes consideration of exceptional patterns of hearing impairment, and the functional effects the Veteran describes.  See 64 Fed. Reg. 25200, 25203 (1999); 38 C.F.R. § 4.86.    

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  In this case, although the Veteran reports that he chose to retire from the police force because of his hearing loss, the record does not reflect that he is unemployable due to his bilateral hearing loss.  The February 2015 VA examiner noted that the Veteran would have difficulty hearing and understanding with background noise; however there is no indication that the Veteran is unemployable due to his bilateral hearing loss.  As such, TDIU is not for consideration at this time.  Further, a February 2016 rating decision has denied TDIU.

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

The Board has also considered the applicability of the benefit of the doubt doctrine.  The Board observes, however, the preponderance of the evidence is against the Veteran's claim for increased ratings for bilateral hearing loss.  Therefore, the benefit of the doubt doctrine is not applicable in the instant appeal and his increased rating claims must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.


ORDER

A compensable disability rating for bilateral hearing loss prior to November 21, 2011; and higher than 10 percent from November 21, 2011; and higher than 20 percent from February 5, 2015 is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals








Department of Veterans Affairs


